Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2022 has been entered.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1 and 3-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites (emphasis added): 
1. A computer-implemented method performed by      a data processing apparatus, the method comprising:
receiving, at an annotation processing engine on a computing device, an instruction to build a database table;
receiving, at the annotation processing engine on the computing device, annotations made to the database table from a storage of the computing device, the annotations comprising one or more labels identifying features of the database table;
determining, by the annotation processing engine on the computing device, a database server engine compatible with the database table;
generating, by the annotation processing engine on the computing device, a query in a native language of the database server engine compatible with the database table based on the instruction to build the database table and the annotations made to the database table; and
sending, by the annotation processing engine on the computing device, the query in the native language of the database server engine to the database server engine

and building, by the database server engine, the database table according to the query in the native language of the database server engine to generate a built database table.

Examiner finds that the emphasized portions of claim 1 recite an abstract idea—namely, mental steps. See MPEP 2106.04(a) (2) (III). 
When read as a whole, the recited limitations are directed to observing data including database tables, evaluating the data, and forming judgments and opinions based on the data.   See id (“Accordingly, the ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions”). 
Turning to each limitation individually, the annotation made to the database table includes embodiments where the annotations are performed mentally by a human.  See Applicant’s specification (Spec) at ¶ 27 (“Annotations may be made to database tables by, for example, a person who examines the database tables”) (emphasis added). 
The determining step merely requires an evaluation as to whether a server is compatible with a database table.  This evaluation is based merely on observed data.  See Spec at ¶ 72 (“For example, to determine the database server engine that is compatible with the database table 153, the annotation processing engine 110 may check the annotations 163, other metadata about the database table 153, or the structure and features of the database table 153.”) (emphasis added). 
The generating step requires observation and evaluation of an instruction (see Spec at ¶ 30--“. . . engine may use the annotations made to the ‘users’ database table to generate a query in the native language”); and a judgment as to what is included in the query.  See id at ¶ 31 (“For example, in response to the command to build the ‘users’ database table, the annotation processing engine may use the annotations made to the ‘users’ database table to generate a query for a MySQL database server. . .”). 
Examiner finds the following emphasized elements are additional: 
1. A computer-implemented method performed by a data processing apparatus, the method comprising:
receiving, at an annotation processing engine on a computing device, an instruction to build a database table;
receiving, at the annotation processing engine on the computing device, annotations made to the database table from a storage of the computing device, the annotations comprising one or more labels identifying features of the database table;
determining, by the annotation processing engine on the computing device, a database server engine compatible with the database table;
generating, by the annotation processing engine on the computing device, a query in a native language of the database server engine compatible with the database table based on the instruction to build the database table and the annotations made to the database table; and
sending, by the annotation processing engine on the computing device, the query in the native language of the database server engine to the database server engine.

and building, by the database server engine, the database table according to the query in the native language of the database server engine to generate a built database table.
	
The recitations “computer-implemented method performed by a data processing apparatus”; “at the annotation processing engine on the computing device”; and “by the annotation processing engine on the computing device” are each recited at a high level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
With respect to “receiving . . . an instruction to build a database table” 
Examiner finds that this element recites a mere instruction to apply an exception.  See MPEP 2106.05(f). That is, a computer receiving an instruction to build a database table is invoking a computer “merely as a tool to perform an existing process.” Id.  The existing process includes, for example, receiving and storing data.  See id (“[u]se of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data)”. 
Likewise, “receiving, annotations made to the database table. . .” recites a mere instruction to apply the exception because it amounts to using a computer as a tool to store data, for example. 
Lastly, “sending . . . the query in the native language of the database server engine to the database server engine” recites insignificant extra solution activity in that it amounts to mere data gathering and outputting.  See MPEP 2106.05(g). This element also “generally link[s] the use of [the] judicial exception to a particular technological environment or field of use.” See MPEP 2106.05(h).  See also id (courts have indicated that “. . . [r]equiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network. . .” is a field of use limitation).  
With respect to “and building, by the database server engine, the database table according to the query in the native language of the database server engine to generate a built database table,” Examiner finds this element is mere data gathering and outputting and therefore insignificant extra solution activity. Building a database table as claimed is indistinguishable from, for example, a list of names in a spreadsheet or a list of names in a plain text file.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application. See MPEP 2106.04(d) 
The courts have also identified limitations that did not integrate a judicial exception into a practical application:
• Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f);
• Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); and
• Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).

With respect to inventive concept, the above recited additional elements do not provide significantly more than the abstract idea. See MPEP 2106.05 
Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include:

i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f));
. . . 
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or

iv. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h)).
See also MPEP 2106.04(d) (emphasis added): 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
. . 
iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

Claim 10 and claim 19 are also rejected for the reasons given above. The various computing components recited in claim 10 and claim 19 are recited at a high level of generality and are subject to the analysis provided in claim 1 with respect to “by a data processing apparatus.”
Claim 11 recites “stores the build database table in the storage.”  This element is subject to the analysis set forth in claim 1 above (i.e. mere instruction to apply an exception and/or field of use recitation).	Examiner also finds this element “amounts to necessary data gathering and outputting.”  MPEP 2106.05(g). As such, this additional element does not integrate the exception into a practical application nor provide significantly more.  
With respect to claim 3 and 12 the determining and generating steps are mental steps for the reasons indicated for the determining and generating steps in claim 1 above. 
 The first two receiving steps are subject to the analysis provided for the receiving steps in claim 1.  That is, the receiving steps are mere instructions to apply the exception because they amount to using a computer as a tool to send and receive data, for example.  
The sending step is extra solution activity and also merely links the exception to a particular technological environment or field of use for the reasons given for claim 1’s sending step. 
As such, this additional element does not integrate the exception into a practical application nor provide significantly more. See MPEP 2106.05 and 2106.04(d) cited above with respect to claim 1. 
With respect to claim 4 and 13, “running . . . the second query in the native language of the database server against the built table” is insignificant extra solution activity in the form of mere data gathering (see citations above); it also is a mere instruction to apply the exception in that is uses a computer as merely a tool to send and receive data (see citations above). As such, this additional element does not integrate the exception into a practical application nor provide significantly more. See MPEP 2106.05 and 2106.04(d) cited above with respect to claim 1. 
With respect to claim 5 and 14, the determining and generating steps are subject to the analysis provided in claim 1’s determining and generation steps; the two receiving steps and sending step in claim 5 is subject to the analysis provided for the two receiving steps and sending step in claim 1 above. 
Claim 6’s and claim 15’s building step is rejected for the reasons given above for claim 2’s building step. 
With respect to claim 7 and claim 16, the determining and generating steps are subject to the analysis provided in claim 1’s determining and generation steps; the two receiving steps and sending step in claim 5 is subject to the analysis provided for the two receiving steps and sending step in claim 1 above. 
Claim 8 and claim 17 recite “wherein the query instruction in the native language of the database server engine comprises at least one query operation to be performed by the database server engine when building the database table.”  
	Examiner finds “by the database server engine” to be recited as a high level of generality and subject to the analysis set forth in claim 1 above (i.e. mere instruction to apply an exception and/or field of use recitation).	Examiner finds “at least one query operation to be performed . . . when building the database table” to be insignificantly extra solution activity in that it “amounts to necessary data gathering and outputting.”  MPEP 2106.05(g). 
As such, this additional element does not integrate the exception into a practical application nor provide significantly more.  See MPEP 2106.05 and 2106.04(d) cited above with respect to claim 1. 
Claim 9 and claim 18’s three determining elements and its generating elements (including “before generating”) are mental steps for the reasons given for claim 1’s determining steps and generation steps. 
Claim 9’s and 18’s receiving element is subject to analysis provided for the receiving steps in claim 1.  That is, the receiving steps are mere instructions to apply the exception because they amount to using a computer as a tool to send and receive data, for example.  
The sending step is extra solution activity and also merely links the exception to a particular technological environment or field of use for the reasons given for claim 1’s sending step. 
As such, these additional elements do not integrate the exception into a practical application nor provide significantly more. See MPEP 2106.05 and 2106.04(d) cited above with respect to claim 1.  
Claim 20’s determining and generating elements are mental processes for the reasons in indicated for claim 1’s determining and generating steps. The receiving elements and sending elements do not integrate the abstract idea into a practical application nor provide significantly more for the reasons given for claim 1’s receiving and sending steps. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Connell US 8,676,863 in view of Schaude US 20180165320 A1 and further in view of SQL SELECT INTO Statement (PTO-892 filed herewith Reference “U”) (hereinafter SQL). 
With respect to claim 1, 10 and 19 Connell US 8,676,863 teaches “1. A computer-implemented method performed by a data processing apparatus, the method comprising: receiving, at an annotation processing engine on a computing device, an instruction to build a database table” in col. 2:35-48 and col. 3:53-59 (a message that includes a unique Xpath, for example, is an instruction to the software/hardware facility (annotation processing engine) to build a database table); 
“receiving, at the annotation processing engine on the computing device, annotations made to the database table from a storage of the computing device the annotations comprising one or more labels identifying features of the database table” in col. 6:1-27 (TableMap contains labels such as Customer, Name, TXNS, etc. that identifying features of the table—see col. 7:5-19 and Figs. 10-14); 
 “generating, by the annotation processing engine on the computing device, a query in a native language of the database server engine compatible with the database table based on the instruction to build the database table and . . . . the annotations made to the database table; and” in col. 7:27-44 (table’s query is native to the target relational database because the query is relational in nature--see col. 3:55-59 (relational language SQL taught); 
“sending, by the annotation processing engine on the computing device, the query in the native language of the database server engine to the database server engine” in col. 7:45-51 (Examiner finds returning a result back from a database as teaching sending the query by the engine to the database and returning a result). 
It appears Connell fails to explicitly teach “at least one operation” in the annotations.  
However, SQL Select Into teaches “at least one operation” on p. 1 (copying data (some or all columns) into a new table for example); on p. 1 (annotations are merely instructions written down by a computer or a human as per Applicant’s specification; therefore, the sample queries in SQL are part of an annotation). 
SQL and Connell et al. are analogous art because they are from the same field of endeavor. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the query instruction and annotations in Connell to include “at least one operation”  as taught by SQL.  The motivation would have been to create a backup table.  See SQL page 1 (creating backup of customers, for example). 
It appears Connell fails to explicitly teach, but Schaude US 20180165320 A1 teaches “determining, by the annotation processing engine on the computing device, a database server engine compatible with the database table” in ¶ 27. 
Connell and Schaude are analogous art because they are from the same field of endeavor as the claimed invention. 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the receiving of annotations taught in Connell to include “determining, by the annotation processing engine on the computing device, a database server engine compatible with the database table” as taught by Schaude.  The motivation would have been to avoid unnecessary data cleaning. See Schaude ¶ 1. 
Connell teaches “building, by the database server engine, the database table according to the query in the native language of the database server engine to generate a built database table” in col. 7:27-44 (table 3 is in native relational format as opposed to non-relational (XML)). See also SQL p. 1 (instruction to create (generate) a table is found in the SQL SELECT INTO statement). 
With respect to claim 8 and claim 17 it appears Connell fails to explicitly teach “8. The method of claim 1, wherein the query instruction in the native language of the database server engine comprises at least one query operation to be performed by the database server engine when building the database table and wherein the at least one query operation is specified in the annotation.”
However, SQL Select Into teaches “at least one query operation to be performed by the database server engine when building the database table” on p. 1 (copying data (some or all columns) into a new table for example); “and wherein the at least one query operation is specified in the annotations” on p. 1 (annotations are merely instructions written down by a computer or a human as per Applicant’s specification; therefore, the sample queries in SQL are part of an annotation). 
SQL and Connell et al. are analogous art because they are from the same field of endeavor. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the query instruction in Connell to include “wherein the query instruction in the native language of the database server engine comprises at least one query operation to be performed by the database server engine when building the database table” and to modify the annotations in Connell to include “and wherein the at least one query operation is specified in the annotations” as taught by SQL.  The motivation would have been to create a backup table.  See SQL page 1 (creating backup of customers, for example). 
Response to Arguments
 Applicant argues 
35 U.S.C. &101 Rejections 
The Office Action rejects claims 1 and 3-20 under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 includes the feature of "building, by the database server engine, the database table according to the query in the native language of the database server engine to generate a built database table." In response to previously submitted arguments that this feature is more than "insignificant extra solution activity", the Office Action states that "[b]uilding a database table according to a query is a fundamental feature of database technology... [t]herefore, Examiner finds the claim merely links the abstract idea of technologic environment of database management." (Office Action, pg. 13, lines 22-26). The "abstract idea" appears to be the generation of the query in the native language of the database server engine.  The use of such a query is not "merely linked" to a "technological environment", there is no purpose for such a query outside of a "technological environment." 

The query is nothing more than data that has been gathered as a result of the abstract idea.  Examiner finds that observing a label (annotation) and determining a native query from that label is a process that can be practically performed in the human mind with or without the use of pen or paper. Using an example from the specification, the annotation “Table2: Annotation(name=” product_description”, primaryKey = “id”, filter=NotNull(’description”))” (see ¶ 23 of specification) is translated to the native MySQL query “(select * from product_description where description IS NOT NULL) as product_description_built”(see  ¶ 33 of specification). Examiner finds one or ordinary skill in the database arts before the effective filing date of the invention would have no problem translating that query in their mind.  There is no restriction on the complexities of the label or on the resulting query as illustrated by table 2 above.  The annotations merely “specify operations that may be performed on tables.”  Spec. at ¶ 20.  An even simpler example would be an annotation comprising the following: 
TableX: name=”users”, primaryKey=”id”,  filter=”none” as “built”. 
 The resulting native MySQL query would simply be “select * from users” as built” and the resulting table would merely be a list of users. Generating this query for use in a database is not significant in that it merely amounts to necessary gathering and outputting. See MPEP 2106.05(g): 
This consideration is similar to factors used in past Office guidance (for example, the now superseded Bilski and Mayo analyses) that were described as mere data gathering in conjunction with a law of nature or abstract idea. When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following:
3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). 

See also MPEP 2106.05(g): 
Some cases have identified insignificant computer implementation as an example of insignificant extra-solution activity. See e.g., Fort Props., Inc. v. Am. Master Lease LLC, 671 F.3d 1317, 1323-24, 101 USPQ2d 1785, 1789-90 (Fed. Cir. 2012); Bancorp Servs., LLC v. Sun Life Assur. Co. of Canada, 687 F.3d 1266, 1280-81, 103 USPQ2d 1425, 1434-35 (Fed. Cir. 2012). 

	Applicant further argues 
The claims do not take some normally accomplished outside of a "technological environment" and simply implement them on a computer, as a "technological environment" is inherent to both query generation and 
use of the queries to build databases. 

Examiner finds that reading a label and creating a native query statement based on that label is a mental process that can be practically performed in the human mind with or without the aid of pen and paper. Examiner further finds that executing that query in a database environment is insignificant extra solution activity because all uses of this type of mental translation require outputting the query for execution on a computer. 
Applicant argues 
The purpose of the claims is to simplify and increase the flexibility of an already technological process, which is the building of database tables, through use of annotations that allow for the building of database table by the same system regardless of the database server engine that database table is compatible with and without requiring that the instruction to build the table include any indication as the database server engine that database table is compatible with. 

Examiner finds that reading a label and creating a native query statement based on that label is a mental process that can be practically performed in the human mind with or without the aid of pen and paper. See above. Examiner further finds that executing that query in a database environment is insignificant extra solution activity because all uses of this type of mental translation require outputting the query for execution on a computer. See MPEP 2106.05(g). 
Applicant further argues
The steps of the claims are not usable outside of a technological environment, as the carrying out of the generation of the query and subsequent building of the database table are not practically performed in the human mind. 

The building of a database table is nothing more than mere data gathering and outputting.  It is not part of the abstract idea per se but is an additional element that fails to integrate the exception and fails to provide significantly more.  
	Applicant further argues 
Applicant also notes that while building a database table, in general, is well-known, building a database table using a query generated in the manner specified in the present claims is not well known. 

Examiner finds the prior art of record establishes that building a database table according to a query is well known in the art. 

	Applicant argues 

Regarding the Office Action stating that the features of the claims are "necessary data gathering and outputting" according to MPEP 2106.05(g), Applicant notes that none of the examples provided in the cited section are similar to the building of database tables. Based on the provided examples, "Data gathering and outputting" is exactly that, gathering data and then outputting it. 

Building a table using, for example, an SQL query is nothing more than outputting values. Broadly interpreted, a database table of names, for example, is indistinguishable from rows of names in a spreadsheet or rows in a plain text file.  In fact, the recited “database” is not limited to any database system; the recited “native language” is also not limited to any particular database system.   As such, Examiner finds a text file comprising a list of names reads on a “built database table.” Broadly interpreted, the additional elements represent mere data gathering and outputting. 
Applicant further argues 
The closest example, under "Selecting a particular data source or type of data to be manipulated:", is "i. Limiting a database index to XML tags, Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937." This is still not the building of a database table to present it for querying, which does more than merely gather data from the existing table and present it, as if that were all that were necessary to build a database table there would be no need for the generation of the query in accordance with the present claims.

The claimed generation of the built database table broadly includes a plain text file with rows of data. Examiner find this additional element is data gathering and outputting. Applicant’s argument is therefore not persuasive. 
	Applicant further argues  
Claim 1 includes the feature of "generating, by the annotation processing engine on the computing device, a query in a native language of the database server engine compatible with the database table based on the instruction to build the database table and at least one operation in the annotations made to the database table." Connell and Schaude do not disclose or suggest this feature of claim 1. 

Examiner respectfully disagrees for the reasons indicate above and in the previous office action.
Applicant further argues 
The Office Action cites col. 7, lines 27-44 of Connell in regards to this feature of claim 1. However, the cited portion of Connell only shows an example SQL query written using columns from the TXNS table depicted in FIG. 12 of Connell. It does not show a "build instruction"

Applicant is reading the quoted citations of Connell in isolation.  Connell column 2 lines 39-44 teaches “. . . based upon structure inferred from the XML messages, [software and/or hardware] creates or updates a target database in accordance with the target schema. . .”  The building (creating) of a target database includes building (creating) a table.  See Connell col. 6:20-24 (“. . . TableMapper object. . . . corresponds to a table that has or will be established . . .). 

 	Applicant further argues 
and "at least on operation" in "annotations" being used to generate "a query in a native language of the database server engine."

The SQL reference teaches at least one operation on p. 1. See above. It would have been obvious to modify the annotation in Connell to include an operation as taught in SQL for the reasons indicated above and in the previous office action. Connell teaches a query in the native language of the database server engine” in at least col. 7:28-45.  
	Applicant further argues 

Instead, Connell shows an already written query which has no operations taken from the TXNStable, as the TXNStable is a data table that doesn't specify any operations. 

It would have been obvious to modify the annotation in Connell to include an operation as taught in SQL for the reasons indicated above and in the previous office action.  TableMap in Connell contains features of a table that are to be built. See col. 6:1-19 (TableMap) col. 7:5-19 (created (built) tables). 
Col. 7:27-32 states “Table 3 below contains a sample query that may be performed on the target relational database in order to report on information accumulated from messages read up to any given point” (emphasis added).  This sample query is generated based on tables built (created) by the annotations (XML messages) because it directly access the data created by XML messages. To assert it was generated for some other purpose is to ignore the query entirely. 
	Applicant further argues 
In the present claims, the generation of the "query in a native language of the database server engine" is based on "at least one operation" that is included in the "annotations" for the database table that the "build instruction" is directed at. Connell does not disclose or suggest or this, as Connell is not concerned with the building of database tables, or any operations performed on database table during the building of database tables. 

It would have been obvious to modify the annotation in Connell to include an operation as taught in SQL for the reasons indicated above and in the previous office action.  TableMap in Connell contains features of a table that are to be built. See col. 6:1-19 (TableMap) col. 7:5-19 (created (built) tables). 
Additionally, Connell teaches “FIG. 6 is a flow diagram showing steps typically performed by the facility in some embodiments as part of step 205. . . In step 602, the facility creates an empty relational table that mirrors the schema of the data. In step 603, the facility inserts rows from the data table into the relational database table created in step 602” in col. 4:62-col. 5:4 (emphasis added). 
Applicant argues 
The Office Action states that "The sample query in table 3 (Connell col. 7:35-44) is generated in a native compatible target language (i.e. SQL) and is built from Sample Message #1 (col. 5:15-25) and Sample TableMap#1 (col. 6:1-10) as taught in Connell." (Office Action, pg. 15, lines 6-9). This is incorrect. The sample query in table 3 is not "built from" either the "Sample Message #1" or the "Sample TableMap#1". 

Column 6 lines 20-24 of Connell teaches “The TableMapper object mapped for a particular Xpath corresponds to a table that has or will be established and the target relational database. . .” (emphasis added). Column 7:28-31 teaches “Table 3 . . .contains a sample query that may be performed on the target relational database in order to report on
information accumulated from messages read up to any given
point” (emphasis added).  Sample query 3 explicitly includes data created by the XML sample message (annotation). See, for example, “retail” and “cookies” included in table 3 and table 1.  Thus, it was generated based on the sample message (instruction) to build tables. To argue otherwise is to ignore the contents of the query. Applicant’s argument is therefore not persuasive. 
	Applicant further argues 
Connell explicitly states "Table 3 below contains a sample query that may be performed on the target relational database in order to report on information accumulated from messages read up to any given point. The query seeks to list all /Customer/Txns/Txn/Txns data elements where /Customer/Txns----;,TxnType="Retail" and /Customer/Txns/Txn/Txns="Cookies."" (Connell, col. 7, lines 28-34). This is, as previously argued, not a query that is used to build a table to make it available for additional querying. 

The SQL reference recites an operation that will create (build)  a table. See page 1. This built table is available to query just like any other database table. This feature would have been obvious to include in the annotations taught in Connell for the reasons given above in the obviousness rejection. 
	Applicant further argues 

It is a query to retrieve information from a table, in particular, data for all retail transaction involving cookies. 

The tables that involve transactions involving cookies were explicitly built (created) by the sample XML message.  As such, query 3 was generated based on the instruction to build the database table because the query retrieves data from those built tables. 
Connell teaches annotations (messages) that create (build) a database table. See the following:  
“In step 205, the facility inserts the data from the XML document into the target database.” Connell at col. 3:39-40. “FIG. 6 is a flow diagram showing steps typically performed by the facility in some embodiments as part of step 205. . . In step 602, the facility creates an empty relational table that mirrors the schema of the data. In step 603, the facility inserts rows from the data table into the relational database table created in step 602.” Id. at col. 4:62-col. 5:4. 
“Table 2 . . . shows a TableMap generated by the facility in processing the first sample message.” Id. at col. 5:65-67. “The TableMap contains one row for each unique Xpath encountered in processing the first sample message.” Id. at col. 6:11-13. “The TableMapper object mapped for a particular Xpath corresponds to a table that has or will be established. . .” Id. at col. 6:20-22 (emphasis added). 
Applicant’s argument is not persuasive. 
Applicant further argues 
"Sample Message #1" is a sample of one such transaction that may be in the database, and the sample query in table 3 of query would include the transaction from "Sample Message #1" as part of the data it returns were the sample query run after "Sample Message #1" is received. This is shown in Connell, column "Sample Message #1" plays no role whatsoever in the generation of sample query 3, and Connell makes no indication to the contrary.

Connell teaches annotations (i.e. XML messages/documents) that create (i.e. build) a database table. See the following:  
“In step 205, the facility inserts the data from the XML document into the target database.” Connell at col. 3:39-40. “FIG. 6 is a flow diagram showing steps typically performed by the facility in some embodiments as part of step 205. . . In step 602, the facility creates an empty relational table that mirrors the schema of the data. In step 603, the facility inserts rows from the data table into the relational database table created in step 602.” Id. at col. 4:62-col. 5:4 (emphasis added). 
“Table 2 . . . shows a TableMap generated by the facility in processing the first sample message.” Id. at col. 5:65-67. “The TableMap contains one row for each unique Xpath encountered in processing the first sample message.” Id. at col. 6:11-13. “The TableMapper object mapped for a particular Xpath corresponds to a table that has or will be established. . .” Id. at col. 6:20-22 (emphasis added). 
Applicant’s argument is not persuasive. 
Applicant further argues 
 To state that sample query 3 is somehow based on or generated from "Sample Message #1" is to misinterpret Connell or to misunderstand database queries. Applicant notes that the Office Action present no evidence from Connell that sample query 3 is generated based on "Sample Message #1", it merely makes an unevidenced assertion. 

Examiner gave ample evidence on the record to support the teaching that sample query 3 was generated “based on the instruction to build the database table.” Connell column 7 lines 28-31 (recited above an in the previous office action) teaches “Table 3 below contains a sample query that may be performed on the target relational database in order to report on information accumulated from messages read up to any given point” (emphasis added). At least this section of Connell suggests that the sample query in table 3 was generated “in order to report on information accumulated from messages read up to any given point.” The accumulated messages are the XML documents that include instructions to build a database table as indicated above. The query was explicitly generated to query the information created (“built”) by the XML messages (annotations).  Connell further teaches “FIG. 15 is a table diagram showing the results of applying the query shown in Table 3 while the database is in the condition shown in FIGS. 10-14, i.e., immediately after the first sample message is processed by the facility” in col. 7:45-48 (emphasis added).  This passage also suggests that the query was generated “based on sample message one” because it was executed immediately thereafter.  That is, the query in Table 3 queries information created by the first sample  XML message.  To argue the query was not generated based first message is to ignore the query itself.  As such, Applicant’s argument is not persuasive. 
	Applicant further argues
Similarly, there is no evidence that the sample query is generated from the "Sample TableMap #1". This is again an unevidenced assertion. 

The claims do not require a sample query to be generated “from” anything. The claims recite “generating. . a query in a native language of the database server engine compatible with the database table based on the instruction to build the database table” (emphasis added). The basis to generate the query in table 3 is based on the XML sample message’s instruction to create tables because the query in table 3 explicitly accesses the data created in those tables by the XML message. 
Applicant argues 
The TableMaps of Connell appear to be used in the processing of sample messages, "Table 5 below shows a TableMap generated by the facility in processing the second sample message" (see Connell, col. 8, lines 20-21), and do not appear to be used in the generation of queries. 
Again, the Office Action merely asserts that the sample query in table 3 of Connell is based on "Sample Message #1" and "Sample TableMap#1", but provides no evidence for this for Connell. Such evidence does not exist in Connell. 

Connell column 7 lines 28-31 (recited above an in the previous office action) teaches “Table 3 below contains a sample query that may be performed on the target relational database in order to report on information accumulated from messages read up to any given point” (emphasis added). At least this section of Connell suggests that the sample query in table 3 was generated “in order to report on information accumulated from messages read up to any given point.” The accumulated messages are the XML documents that include instructions to build a database table as indicated above. The query was explicitly generated to query the information created (“built”) by the XML messages (annotations).  Connell further teaches “FIG. 15 is a table diagram showing the results of applying the query shown in Table 3 while the database is in the condition shown in FIGS. 10-14, i.e., immediately after the first sample message is processed by the facility” in col. 7:45-48 (emphasis added).  This passage also suggests that the query was generated “based on sample message one” because it was executed immediately thereafter.  That is, the query in Table 3 queries information created by the first sample  XML message.  To argue the query was not generated based first message is to ignore the query itself.  As such, Applicant’s argument is not persuasive. 
	Applicant argues 
Claim 1 includes the feature of "determining, by the annotation processing engine on the computing device, a database server engine compatible with the database table". Connell and Schaude do not disclose or suggest this feature of claim 1. 
The Office Action cites paragraph 27 in regards to this feature of claim 1. However, the cited paragraph of Schaude states "[a]t 335, a check is made to determine whether the current definition of the element is compatible with corresponding column of the database table." 
Schaude is not determining what database server engine is compatible with a particular database table. Instead, Schaude determines whether the definition of an element is compatible with a column of the database table. 


The node in the data entity (i.e. the data server engine) is compatible with database table when its  definition is compatible with database table’s column. Schedule does not have to explicitly recite exact terminology to teach or suggest the claim language. 

	Applicant further argues 

An element is, per Schaude, defined by a specific data type, and is used to define the data stored in a node (see Schaude, para. 1). Thus, the compatibility determination is Schaude is done entirely within a database table, and is based on a comparison between a definition of a column of the database table and the definition of an element represented by the column (see Schaude, paras. 12 and 15). Schaude makes no determination about what database serve engine is compatible with the database table, because Schaude is only concerned with compatibility within a single database table. 

The term “database server engine” is not defined the claims or the specification. Examiner further finds “database” and “server” are merely descriptive and are non-functional. Examiner finds a node teaches a “database server engine” and a table’s compatibility with a node is compatibility with a “data server engine.”  The claims do not have to use exact terminology to teach or suggest the claim language. 
Applicant further argues 

The Office Action states that "The element definition is part of a node. See Schaude ¶27. Examiner finds a node is a database server engine because it hosts (serves) a database. Therefore, if the element definition is compatible with the table, then the node that hosts the element definition is also compatible with the table." (Office Action, pg. 16, lines 16-19). This is again argument by assertion without evidence from the cited reference.The "node" is not a "database server engine", and nothing in Schaude says that it is.

Examiner acknowledges Schaude does not explicitly characterize a node as a database server engine, but that is why Examiner provided an explanation as to why the word “node” reads on “database server engine.” The node in Schaude is part of a data entity.  See ¶ 27. The data entity hosts or serves data.  See Fig. 1 item 180. As such, the node is a database server engine.  Applicant’s argument is not persuasive. 
Applicant further argues 
The "node" stores the data, which is a separate function from a "database server engine" that access, retrieves, and manipulates stored data.  

The claims do not require the database server engine to perform any of those functions. The node is part of a data entity. 
Applicant argues 
Schaude never determine what "database server engine" might be compatible with the data stored by a node, because it is again only concerned with the compatibility of element definitions with columns of the database table already stored on the node. 
 
 This argument fails to identify any claim language the prior art allegedly fails to teach. 

Allowable Subject Matter
Examiner finds the following suggested claim amended would cause claim 1 to be allowable: 
 receiving, at the annotation processing engine on the computing device, annotations made to the database table from a storage of the computing device, the annotations comprising one or more labels identifying features of the database table and at least one join

This finding also applies to the remaining independent claims if they are amended similarity. 
Reasons for Allowance
The proposed amendment reflects the example annotations in Tables 1 and 3. See Spec. at ¶¶ 22, 24, 31, 32, and 34. The inclusion of the join distinguishes the annotations cited in the prior art. The XML messages (annotations) in Connell do not contain a join. Even though join operations are known in the art, there is no suggestion to modify the annotations in Connell or the operations in SQL to include at least one join. 
Additionally, Examiner finds this proposed amendment cannot be practically performed in the human mind. Examiner finds the annotation and the resulting query with respect to Table 2 (see specification at ¶¶ 23, 33) reflects a simple query generation that could be practically performed in the human mind.  The proposed amendment distinguishes Table 2 from Tables 1 and 3. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159